Citation Nr: 1232824	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Type II Diabetes Mellitus due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to, so a complication of, the Type II Diabetes Mellitus.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1968 to December 1971 and from March 1972 to June 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

On April 18, 2012, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The presiding judge held the record open for an additional 30 days following the hearing to allow the Veteran time to obtain and submit supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The Veteran has not submitted any additional evidence since the hearing, including prior to the 30-day deadline that expired on May 18, 2012.  So the Board is proceeding with the adjudication of his appeal, at least concerning his claim of entitlement to service connection for PTSD.

The remaining claims of entitlement to service connection for a low back disorder, Type II Diabetes Mellitus, and for associated peripheral neuropathy of the upper and lower extremities require further development before being decided on appeal, so the Board is remanding these other claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran as likely as not has PTSD from traumatic events ("stressors") during his military service.


CONCLUSION OF LAW

When resolving all reasonable doubt in his favor, he has PTSD due to injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the Veteran's claim for service connection for PTSD is being granted in full, so even if, for the sake of argument, there has not been compliance with these duty to notify and assist provisions, this would ultimately be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error but, above and beyond this, of showing how it is unduly prejudicial, meaning outcome determinative of the claim).

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents ("stressors") that occurred during his service in the Air Force in Thailand at Don Muang Airport as a member of the 631st Combat Support Group.

To be entitled to service connection for PTSD, the record must include the following:  (1) medical evidence establishing a clear diagnosis of this condition in accordance with 38 C.F.R. § 4.125(a) (the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Effective July 13, 2010, the regulations concerning the criteria for service connection for PTSD were amended primarily to reduce the evidentiary burden of establishing the occurrence of a stressor when a VA psychologist or psychiatrist, or contract equivalent, has confirmed the alleged stressor is sufficient to support a diagnosis of PTSD and the claimed stressor is related to "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843-39852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

There also are exceptions to the pleading requirements, to establish the occurrence of the claimed stressor, in other types of cases, as well, such as when there was a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), the stressor pertains to an event that occurred in combat (subpart (f)(2)), the Veteran was a prisoner of war (POW) (subpart (f)(4)), or the stressor concerns a personal or sexual assault, i.e., military sexual trauma (MST) (subpart (f)(5)).


Unless an exception applies, the Veteran's claimed in-service stressor must be corroborated by independent evidence.  Doran v. Brown, 6 Vet. App. 283, 288-289 (1994).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In other words, the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a stressor that does not fall within the purview of one of these enumerated exceptions.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  All of that said, however, a stressor need not have been corroborated in every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

As he attested to during his April 2012 hearing before the Board, the Veteran's VA mental health treatment records show his VA psychologist has diagnosed PTSD due to stressful events claimed during his military service.  And according to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the 
DSM-IV criteria, so 38 C.F.R. § 4.125(a), both in terms of the sufficiency and adequacy of the stressor claimed.  Regarding what occurred in service, an April 2009 VA mental health treatment note shows the Veteran served in a war zone and reported exposure to the deaths and injuries of others, including removing human remains from aircraft crash sites, transporting the severely wounded and burned, and an explosion that occurred when a plane loaded with rockets crashed and fire-suppressant foam did not reduce the amount of heat retained by the rockets.  The notes also show that, in response, the Veteran endorsed feelings of horror and helplessness in relation to those events.

Those stressful events, which he also described during his April 2012 hearing, are corroborated by his military records that show service as a firefighter and driver/operator in the Air Force with the 631st Combat Support group at Don Muang Air Force Base in Thailand from August 1969 to September 1970.  His performance reports show that his duties and responsibilities as a fire protection specialist and driver/operator regularly involved responding to the scene of aerospace and structural fire emergencies, directing his crew in rescue and extinguishment operations involving aerospace vehicles or structures, and operating the various types of installed fire pumps and other related extinguishing equipment and systems.  His performance reports also show that he was noted to have the ability to exercise good judgment under the stress of emergency conditions and that his superior officer "personally observed his calm and efficient manner on numerous emergencies."  Therefore, his service personnel records confirm he was regularly engaged in activities entailing exposure to the types of stressors he describes during his service in Thailand and, furthermore, corroborate his claim of having been involved in several emergency situations as a combat support firefighter with the Air Force.

As already explained, a claimed stressor need not be corroborated in every detail.  See Pentecost, 16 Vet. App. at 128; Suozzi, 10 Vet. App. at 311.  Independent evidence in the Veteran's service personnel records shows he routinely engaged in the type of events he claims as in-service stressors and thereby establishes his personal exposure to those events.  Thus, this evidence clearly constitutes credible supporting evidence that the claimed in-service stressors occurred.

Certainly, then, when resolving all reasonable doubt in his favor, there is the required DSM-IV diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressors actually occurred; and a link between his current symptomatology and the stressors in service.  38 C.F.R. §§ 3.102, 3.304(f); see also Cohen, 10 Vet. App. at 138.  Hence, his claim of entitlement to service connection for PTSD must be granted.


ORDER

The claim for service connection for PTSD is granted.



REMAND

Unfortunately, the remaining claims must be remanded rather than immediately decided.  Although the Board sincerely regrets the additional delay that inevitably will result, the additional development of these other claims is necessary to ensure there is a complete record upon which to decide these other claims.

Besides PTSD, the Veteran claims that he also is entitled to service connection for diabetes under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 and for associated diabetic peripheral neuropathy of his upper and lower extremities.  These regulations provide that, where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era, it will be presumed that he was exposed to herbicide agents (including the dioxin in Agent Orange) during that service, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  And if he later develops Type II Diabetes Mellitus, it will be presumptively associated with that herbicide exposure in service, absent evidence to the contrary.  Id.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran primarily was stationed in Thailand, not Vietnam, and there is a May 2009 memorandum from the Director of Compensation and Pension (C&P) Service entitled "Herbicide Use in Thailand During the Vietnam Era."  This memorandum indicates herbicides were used and stored in Thailand from April to September 1964 and not at any point after, so not during a time when he was there.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.

The basis of the Veteran's claim, however, is that the conditions of his service often involved temporary duty and visitation (TDY) in the Republic of Vietnam.  He testified during his hearing that he routinely flew on C130's in TDY and medivac missions, so went to Vietnam "several times."

The RO attempted to verify his claimed service in the Republic of Vietnam under the Personal Information Exchange System (PIES) request code O34 and exposure to herbicides under PIES request code O36, but did not also attempt to verify his claimed occasional duty in the Republic of Vietnam under PIES request code O39 or follow the appropriate procedures for determining whether he was exposed to herbicides during his service in Thailand, although, as mentioned, regarding the latter, it does not appear he was in Thailand during the time when herbicides were used or stored there.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 33 (Jan. 7, 2007) ("VA Manual") ("Verifying Temporary Duty/Visitation in the RVN"); VA Manual, part IV, subpart ii, chapter 2, section C, paragraph 10.q ("Herbicide Exposure in Thailand During the Vietnam Era").  

So, on Remand, the RO/AMC should follow the procedures described in the VA Manual and all other appropriate efforts to verify any TDY  in Vietnam or herbicide exposure in Thailand, following the procedures outlined in the VA Manual.  Id.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate records verifying the Veteran's TDY in Vietnam or herbicide exposure in Thailand until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should document all attempts, including any negative responses, and the Veteran must be notified of any action to be taken.

In addition to these claims for Type II Diabetes Mellitus and associated upper and lower extremity diabetic peripheral neuropathy, as a complication, the Veteran also alleges he has a low back disorder from the inordinate amount of strain on his low back during his duties and responsibilities as a fire control specialist in the Air Force, specifically a small disc herniation at L5-S1 and left intraforimonal narrowing at L4-L5.  See his October 2008 Notice of Disagreement (NOD).

Magnetic resonance imaging (MRI) reports dated in March 2008 and January 1997 confirm he has a low back disorder, and his duties and responsibilities in service involved routinely lifting and maneuvering heavy equipment and people as part of firefighting and crash rescue operations.  He testified during his hearing that he injured his low back during his service, was told he had a bulging disc and received this diagnosis, that he thought this problem eventually would go away, but that it never did, so he just "dealt with it."  He further testified that he began receiving treatment for his low back within six months of his discharge from service, and that in the many years since he has had nerve blocks and consultations with a chiropractor for adjustment and manipulation.  Therefore, as he has not been afforded a VA compensation examination for a medical nexus opinion regarding the etiology of his low back disability, this should be done before deciding this claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Moreover, as he claims to have begun receiving treatment for his low back just some six months after his discharge from service, attempts need to be made to try and obtain these additional medical treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  He has specifically testified that he received treatment at a Birmingham Hospital, including as mentioned several nerve blocks, and from a chiropractor.  As the only private records currently in the claims file, however, refer to past nerve blocks, he should be asked to provide the necessary information and authorization forms to obtain the records of his additional treatment and, if possible, they should be obtained and considered.  Id.

Lastly, efforts should be made to obtain any additional VA medical records concerning evaluation or treatment for his diabetes, diabetic neuropathy, and/or low back disorder, dated since February 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of the possible existence of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all records of additional evaluation or treatment the Veteran has received at the VA Medical Center (VAMC) in Birmingham, Alabama, dated since February 2010, for his diabetes, diabetic neuropathy, and/or low back disorder.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

2.  Also ask that he identify all other medical care providers that have treated him for his low back disorder since his discharge from service (starting from 6 months after his discharge) and to provide signed authorizations (completed VA Form 21-4142s) to permit VA to obtain any confidential private treatment records.  The Board is particularly interested in the records at the Birmingham Hospital (apparently not the VAMC) that administered his nerve blocks and private chiropractic treatment, as he discussed during his April 2012 Board hearing.  He also should be asked to submit any additional relevant records that he has in his personal possession.


Obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Take all appropriate steps to verify his claimed temporary duty service (TDY) in Vietnam and/or exposure to herbicides in Thailand, following all procedures as outlined in the VA Manual.  VA Adjudication Procedure Manual, M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 33 (Jan. 7, 2007) ("VA Manual") ("Verifying Temporary Duty/Visitation in the RVN"); VA Manual, part IV, subpart ii, chapter 2, section C, paragraph 10.q ("Herbicide Exposure in Thailand During the Vietnam Era").   

4.  Upon receipt of all additional records, provide the Veteran a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his current low back disorder is related or attributable to his military service or dates back to his service or incepted in service, including especially from frequent heavy lifting he did in service as part of his routine duties and responsibilities maneuvering heavy equipment and people as part of firefighting and crash rescue operations in the Air Force.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In making this determination, the examiner must consider the Veteran's lay statements and testimony regarding his symptoms in service, continuous symptoms since service, and treatment since service.  In other words, the Veteran is competent to say he has experienced continuous symptoms like low back pain, etc., since his claimed injury in service, and the Board will have to decide whether his lay statements and testimony concerning this also are credible to ultimately have probative value since the latter is a factual, not medical, determination.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examination must include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Review the examination report to ensure that it is responsive to this determinative issue of causation.  If not, take corrective active.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

6.  Then readjudicate these remaining claims in light of all additional evidence.  For all claims that continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all claims that remain.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


